Title: To George Washington from James Ross, 3 August 1795
From: Ross, James
To: Washington, George


          
            Sir
            Pittsburgh 3d august 1795.
          
          Colo. Shreve came to this place on the 31st of July and on the next day paid to me 2693 Dolls. & 33 cts being the first payment & Interest thereon from the first of June last. As there would be some risque in forwarding this money by Post, I have paid it into the hands of the Contractors & taken their Bill upon a house in Philadelphia where their money affairs are transacted. My agent will collect & place it in the Bank of Pennsylvania in four days after the Arrival of this letter. I enclose an order for that Sum in your favour.
          Articles of agreement are executed acording to the original bargain Interest commencing upon the money yet due, upon the first day of June last. Platts of the land which you delivered to me are given to Colo. Shreve in order to trace the lines of the lands sold. I have taken a Judgment Bond securing th⟨e⟩ payment of interest upon the ballance due, together with an Installment of £600. yearly on the first of June at the Bank of Pennsylvania. An obligation has also been given to pay all Arrearages of rent due for these lands up to the first of June, as soon as the sum is Ascertained. This I apprehend will amount to near £200. & Colo. Shreve would have paid it over to me now, but for a difficulty which arose from his having given his notes to Colo. Canon last Spring for the ballance then estimated as in arrear. I will endeavour to get these notes out of the hand of Colo. Canon & receive the money myself, as a payment to him might delay considerably the transmission of the money to you. The Articles of agreement & Bonds I will deliver to you in the beginning of December next at the meeting of Congress.
          Your letter to Colo. Canon was forwarded some time ago, but I have not seen either him or Charles Morgan since my return. At this busy season of the year few people are out in quest of new Settlements & no proposals have offered for your lands in Washington County. Since the receipt of Your letter of the 15th July

no opportunity offered of notifying Mr Bingham that I would attend to any terms which he might think proper to propose for the lands down the Ohio. As Yet I have not seen him, nor can I believe that it is likely his present circumstances will enable him to do any thing more than propose what cannot be accepted.
          We have had our day of tumult & insurrection, happily for there is now every appearance of quiet & submission to the laws. But our eastern brethren & the people of the sea-coast seem to be deeply infected with that turbulent, discontented spirit which generated & disgraced the proceedings of last Summer in this country. The transition from tumultuous meetings to riots; & from burning in effigy to the actual destruction of property & life is so easy & so frequent; that it is matter of surprize to find any sober well meaning man lending either his presence or his name to either. With the highest respect I have the honour to be Sir your most obedient humble Servant
          
            James Ross
          
        